Harris, J.
• Was Judge Elemming right in refusing to allow the counsel of plaintiffs in error, to prove by the witness, under examination “ Whether Hartridge would not derive benefit from the proposed extension of the street through his land ?” is the only question presented for our consideration.
Adhering to the decision made in the case of Jones vs. Wills Valley Railroad, 30th Ga. R., page 43 — the question admits of but an affirmative answer
In that case it was decided that where the private property of a citizen was taken against his wish and will, for a railroad, he should be paid the value of the property so taken in coin. Judgment affirmed.